Citation Nr: 1548333	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California

THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected right and left foot plantar fasciitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1984 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, granted an increased rating of 10 percent for bilateral plantar fasciitis, effective March 15, 2006.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In December 2007, the RO granted separate ratings of 10 percent each for plantar fasciitis of the right and left feet, effective March 15, 2006.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In September 2012, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

After completing the requested action, by rating decision in January 2013, the RO granted a 30 percent rating, each, for plantar fasciitis of the right and left feet, from November 9, 2012.  

In June 2014, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to his service-connected right and left foot plantar fasciitis as a component of the claims for increase (pursuant to  Rice v. Shinseki, 22 Vet. App. 447 (2009)); denied a rating in excess of 10 percent for plantar fasciitis of each foot prior to July 13, 2010, but granted a 30 percent but no higher rating for  plantar fasciitis of each foot from July 13, 2010; and) remanded the matter of the Veteran's entitlement to a TDIU to the agency of original jurisdiction (AOJ) for further action, to include an opportunity for the Veteran to submit a formal claim for a TDIU, additional development of the evidence, and adjudication of the claim in the first instance.    

After completing the requested development, the AOJ denied a TDIU (as reflected in a May 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran has been granted service connection only for right and left foot plantar fasciitis each rated as 10 percent disabling from the date of claim for increased ratings received on March 15, 2006, and as 30 percent disabling each from July 13, 2010.  His combined ratings during these periods are 20 and 60 percent, respectively.

3.  As of July 2013, the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU; however, at no point pertinent to this appeal have the disabilities been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.See  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the Appeals Management Center in Washington, DC).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.


In this appeal, in an April 2006 pre-decision letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased ratings for the right and left foot disabilities, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2007 rating decision on appeal reflects the initial adjudication of the claims after issuance of this letter.  

As directed by the Board in its June 2014 remand, in February 2015, the AOJ provided notice that met the requirements relevant to the matter of entitlement to a TDIU.  The notice explained the information and evidence required to substantiate the claim as well as again explaining the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice also offered the Veteran the opportunity to file a formal claim for a TDIU which would contain information on his employment history and to identify and authorize the recovery of any additional evidence.  No response was received.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations in May 2006, November 2010, and November 2012.  There has been substantial compliance with the Board's prior remand directives in this regard.  Also of record and considered in connection with the appeal is the transcript of the June 2012 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the  claim herein decided, prior to appellate consideration, is required. 

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned enumerated the issues then on appeal.  Also, information was solicited regarding the Veteran's current symptoms and treatment, as well as whether there were  outstanding, pertinent medical records.  Therefore, not only were  the issue(s) "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on subsequent remand, additional pertinent information and evidence was sought and obtained.  Hence, any omission in this regard was harmless.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the remaining claim on , the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran served as a U.S. Navy deck seaman.  During the development of evidence to substantiate increased ratings, the Veteran contended that he was unable to work because of his service-connected right and left plantar fasciitis.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For these purposes, disabilities of one or both upper extremities, one or both lower extremities, and disabilities arising from the same etiology will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a TDIU is not warranted.

Service records show that the Veteran was treated in service on several occasions for painful calluses on the plantar and heel surfaces both feet after extended standing or walking.  Clinicians shaved the calluses and prescribed shoe inserts.  Following a February 1988 VA examination, the RO granted service connection and assigned a noncompensable rating for bilateral foot calluses, effective October 21, 1987.  

On a February 1988 VA examination, the Veteran reported post-service work experience in security and warehousing.  Records of VA outpatient treatment starting in June 2000 show that the Veteran worked in construction and experienced bilateral foot calluses and a fungal infection.  Clinicians diagnosed hyperkeratosis and prescribed "ortho boots."  

The RO received the Veteran's claim for increased ratings for the service-connected right and left foot disabilities on March 15, 2006. 

In May 2006, a VA contract physician noted the Veteran's report of a history of bilateral foot calluses and current foot pain that limited extended standing and walking.  The Veteran did not use assistive devices for ambulation or shoe inserts.  On examination, the physician noted callosities on the balls and heels, plantar and metatarsal tenderness, and mildly flattened arches but no abnormal weight bearing, abnormal shoe wear, Morton's metatarsalgia, pes planus, or hammertoes.  There was no edema or disturbed circulation and good alignment of the Achilles tendons.  X-rays showed early osteoarthritis, mild hallux valgus, and plantar calcaneal spurs.  The physician diagnosed bilateral plantar fasciitis.  

In July 2006, a VA podiatrist noted that X-rays revealed no degenerative changes but confirmed the mild bilateral hallux valgus and calcaneal spurs and also noted a collapsed left arch and bilateral hammertoe deformities of the second through fifth toes. 

In a March 2008 functional capacity evaluation, a podiatrist noted limitations in weight bearing and extended work while walking, standing, and lifting but noted no limitations in driving, sitting, use of the hands, or working around machinery.

VA podiatry clinic records document periodic treatment for callosities.  The Veteran continued to work in construction until April 2008 when he underwent a right bunionectomy with internal fixation.  Post-surgery, the Veteran was issued orthotic appliances but appeared in May and October 2008 for periodic callus debridement wearing regular shoes.  

In June 2010, a clinician noted that the Veteran was wearing orthotic appliances and receiving debridement every 4 to 6 months.  Starting on July 13, 2010, attending VA podiatrists administered periodic steroid injections to the plantar and heel surfaces to control pain.  

In November 2010, a VA contract physician examined the Veteran and noted his report of episodes of severe foot pain several times per day, exacerbated by physical activity.  The Veteran reported that he was able to function during the episodes but could not walk or stand for an extended time.  The symptoms were relieved by rest and anti-inflammatory medication.  The Veteran used orthotic appliances but no support devices for ambulation.  On examination, the physician noted no evidence of abnormal shoe wear, weight bearing, or gait.  There was no limitation of range of ankle motion or alignment of the Achilles tendons.  Plantar surfaces were tender to palpation, but there was no edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability and no limitation of motion of the great toes.  X-rays showed mild osteoarthritis, mild hallux valgus (with an internal screw on the right), and calcaneal spurs.  In an addendum, the physician noted that the osteoarthritis and hallux valgus and plantar fasciitis represented two different pathologies and therefore did not substantiate a secondary relationship.  He noted that the arthritis and hallux valgus were bone abnormalities and that plantar fasciitis was inflammation of the soft tissue of the foot.    

The Veteran continued to receive periodic VA outpatient treatment for debridement and injections in 2011 and 2012.  In May 2011, a VA podiatry clinician noted the Veteran's report that the debridement provided two to three months of temporary pain relief.  In June 2012, a clinician noted the Veteran's report that the calluses built up quickly and that the periodic debridement helped.  He requested injections to reduce heel pain.  He was advised to avoid high impact exercises and limit weight bearing for two weeks after the injection.  In a June 2012 letter, the VA attending podiatrist noted that the Veteran was reporting progressively increasing foot pain.  

During the June 2012 Board hearing, the Veteran testified that after the November 2010 examination, he was issued corrective shoes for his right foot and an orthotic brace up to his knee on the left.  The Veteran disputed the 2010 physician's notation that he could function and was pain free at rest.  He testified that that he could not run, walk, or stand for long periods of time and that the steroid injections were only effective for about two weeks.  He testified that he experienced foot swelling, could not function because of constant foot pain, and was considering surgical options.  He did not report the use of support devices such as canes or walkers.  

In September 2012, the Board remanded the claims, in part, to obtain an additional VA examination.  

In November 2012, a VA physician noted review of the claims file and the Veteran's report of continued episodes of sudden onset of transient severe foot pain several times per day that made it difficult to walk long distances or stand for extended times.  The Veteran reported that he decided not to continue steroid injections as they were not effective in reducing the moderately severe to severe pain that he experienced randomly throughout the day.   The physician also noted the history of a right bunionectomy and previous X-ray indications of arthritis and noted observations of bilateral hammer toes and hallux valgus.  The Veteran was using an orthotic boot on the left foot.  The physician found that the pain and loss of function placed the level of severity in the moderately severe to severe range.  He noted that the Veteran was currently unemployed.  

In June 2014, the Board remanded the TDIU claim to the AOJ for further action, to include giving the Veteran an opportunity for the Veteran to file  a formal claim for a TDIU due to his service-connected foot disabilities, for additional development of the evidence pertinent to this claim, and for adjudication of the claim in the first instance.  The Veteran did not file a formal claim for a TDIU, respond with the identification of any additional treatment for the foot disabilities, or provide information on his history of employment.  

In a May 2015 SSOC, the AOJ denied a TDIU because the evidence of record failed to demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his bilateral foot disabilities.  The Board agrees.

In this case, the Veteran's right and left foot plantar fasciitis were each rated as 10 percent disabling from the date of claim for increased ratings received on March 15, 2006, and 30 percent each from July 13, 2010.  When considered for the purposes of entitlement to a TDIU, the right and left  foot disabilities are considered one disability, rated as 20 percent and 60 percent disabling respectively.  They are the only service-connected disabilities.  Therefore, the Veteran met the statutory criteria for a TDIU on July 13, 2010 with one disability rated as 60 percent disabling.  

In its June 2014 decision, the Board found that the weight of competent, probative service and post -service treatment records and medical opinions indicate that  the Veteran's bilateral hallux valgus, residuals of a right bunionectomy, and hammer toes were not manifestations of, or associated with, service-connected right and left foot  plantar fasciitis.  These abnormalities were not observed during active service and did not manifest until mild hallux valgus was noted by an examiner in 2006.  Although they may contribute to the Veteran's foot discomfort and mobility endurance, they arose after service and are not caused or aggravated by the service-connected disabilities.   

Prior to July 13, 2010, the Veteran's right and left foot plantar fasciitis each manifested as episodes of intermittent foot pain and recurrent calluses and the inability to walk or stand for extended time.  The Veteran was issued orthotics but did not always to use them as he appeared for podiatric appointments in regular shoes.  Clinicians did not observe abnormal weight bearing or shoe wear.  The Veteran was able to work in his construction occupation until the April 2008 bunionectomy.  On July 13, 2010 when the Veteran required periodic injections in addition to regular debridement.  The need for the injections indicated an increased level of pain.  The Veteran also was observed using orthotics on a regular basis and reported increased foot swelling and weakness and decreased walking and standing endurance.  These manifestations were reported and observed by the VA examiner in November 2010 and again by the examiner in November 2012.  The most recent examiner evaluated the disability as moderately severe to severe.  

The Veteran is competent to report on his observed pain and limitations in extended walking and standing and he reported gradually worsening symptoms over time.  Although he reported that he was unemployed in November 2012, there is no lay or medical evidence that he has been  unable to leave the home, drive an automobile, or perform daily chores required of independent living.   Although he reported the ineffectiveness of steroid injections, there is no indication that he pursued surgical relief or used other medications to mitigate the pain.  It is reasonable that the mobility limitations would impair his ability to perform duties required in construction, manufacturing, or delivery occupations.  However, the Veteran has been eligible for VA vocational/rehabilitation training during the period under consideration in this appeal, and there is no indication that he has engaged in additional job training or sought other forms of employment that do not require extended standing and walking.  

The dispositive issue with respect to the current claim is not whether the Veteran is or is not employed, but rather whether he is incapable of obtaining and retaining any form of substantially gainful employment because of his service-connected foot disabilities.  Here, notwithstanding the Veteran's unemployment status, the weight of persuasive medical and credible lay evidence indicates that Veteran is not, and has not been at any point pertinent to the current claim, precluded from all forms of a substantially gainful occupations, to include sedentary positions using telephones and computer skills in such occupations as a personnel or logistics administrator, receptionist, stationary security officer, or as a machine operator in a sitting position without pressure on his feet.  Simply stated, at no point pertinent to the current claim for increase have the functional effects of his service-connected right and left foot disabilities been shown by competent, credible, and probative evidence to render him unemployable.  

For all the foregoing reasons, the Board finds that the requirements for invoking the procedures for extra-schedular consideration are not met at any point prior to June 13, 2010, and that the claim for a TDIU due to service-connected right and left foot plantar fasciitis  must be denied.  In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance f the evidence is against the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU due to service-connected right and left foot plantar fasciitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


